Exhibit 10.29

MIDDLEFIELD BANC CORP.

2007 OMNIBUS EQUITY PLAN

RESTRICTED STOCK AWARD AGREEMENT

Middlefield Banc Corp. (“Middlefield”), an Ohio corporation, hereby grants
Restricted Stock in accordance with Article 7 of Middlefield’s 2007 Omnibus
Equity Plan to                      (the “Participant”), subject to the terms
and conditions of this Restricted Stock Award Agreement. Terms that are defined
in the 2007 Omnibus Equity Plan are used in this Restricted Stock Award
Agreement as they are defined in the 2007 Omnibus Equity Plan.

1. Number of Shares of Restricted Stock Subject to the Award. The number of
shares of Middlefield common stock awarded under this Restricted Stock Award
Agreement is                      shares, which for purposes of this Restricted
Stock Award Agreement shall be deemed also to include any shares issuable after
the effective date of this Restricted Stock Award Agreement as a stock dividend
or stock split or issuable because of another form of change in the capital
structure of Middlefield and relating to the shares of common stock awarded
under this Restricted Stock Award Agreement.

2. Effective Date of the Award. The date of this Award and the effective date of
this Restricted Stock Award Agreement is February 13, 2017.

3. The Award is Conditional and is Subject to Forfeiture. The only condition to
unrestricted ownership of the shares awarded by this Restricted Stock Award
Agreement that must be satisfied by the Participant is that the Participant must
maintain continuous employment with Middlefield or a Related Entity for sixty
(60) days after the effective date. Until the end of that sixty day period the
Restricted Stock awarded by this Restricted Stock Award Agreement shall be held
by Middlefield as escrow agent and shall be considered unvested. If the
Participant maintains continuous employment with Middlefield or a Related Entity
until sixty days after the effective date of this Restricted Stock Award
Agreement, the Award shall become fully vested and non-forfeitable and the
Participant thereafter shall possess all right, title, and interest in and to
the shares. If the Participant does not maintain continuous employment with
Middlefield or a Related Entity until sixty days from the effective date of this
Restricted Stock Award Agreement, whether because of voluntary or involuntary
termination, termination because of disability, or death, the Award shall be
forfeited in its entirety by the Participant effective as of the date the
Participant’s employment terminates, unless in its sole discretion the Plan
Committee elects to accelerate the Participant’s vesting in and right to all or
a portion of the Award when the Participant’s employment terminates. However, if
a Change in Control occurs prior to sixty days from the effective date of this
Restricted Stock Award Agreement and if the Participant maintains continuous
employment with Middlefield or a Related Entity through the date of the Change
in Control, on the date of the Change in Control the Award shall become fully
vested and non-forfeitable and the Participant thereafter shall possess all
right, title, and interest in and to the shares.

4. The Shares of Restricted Stock Subject to the Award Are Not Transferable as
Long as the Award Is Subject to Forfeiture. Until the shares of Restricted Stock
subject to the Award become vested and non-forfeitable in accordance with
section 3, the Participant shall not be permitted to sell, transfer, pledge,
assign, or otherwise alienate or hypothecate any of the shares or any interest
in the shares. Until that time, Middlefield shall be entitled to disregard any
attempt by the Participant to sell, transfer, pledge, assign, or otherwise
alienate or hypothecate any of the shares or any interest in the shares, and any
such sale, transfer, pledge, assignment, or other alienation or hypothecation
shall be void and of no force or effect.

5. Rights as a Stockholder. Except as may be otherwise provided in this
Restricted Stock Award Agreement, as the record holder of the shares of
Restricted Stock subject to the Award the Participant shall have all of the
associated rights of stockholder under Ohio law and Middlefield’s Articles of
Incorporation and Code of Regulations, including the right to exercise voting
power and the right to cash dividends if, as, and when declared by Middlefield’s
board of directors.



--------------------------------------------------------------------------------

6. The 2007 Omnibus Equity Plan Governs. The Award and this Restricted Stock
Award Agreement are subject to the terms and conditions of the 2007 Omnibus
Equity Plan, as well as any rules of the Plan Committee under the 2007 Omnibus
Equity Plan. The Participant acknowledges having received a copy of the 2007
Omnibus Equity Plan. The Participant represents that he or she is familiar with
the terms and provisions of the 2007 Omnibus Equity Plan. The Participant
accepts this Award subject to all the terms and provisions of the 2007 Omnibus
Equity Plan. The Participant agrees to accept as binding, conclusive, and final
all decisions or interpretations of Middlefield’s board of directors or Plan
Committee having to do with the 2007 Omnibus Equity Plan or this Restricted
Stock Award Agreement.

7. Certificates. Provided book entry registration is allowed by Middlefield’s
Articles of Incorporation and Code of Regulations, instead of issuing
certificates representing shares of common stock awarded by this Restricted
Stock Award Agreement, Middlefield may record the Participant’s ownership of the
shares using a book entry system. If certificates are issued, they shall bear
the following legend –

The shares of Middlefield Banc Corp. common stock represented by this
certificate have not been registered under the Securities Act of 1933 or any
state or other securities laws. Neither the shares nor any interest or
participation herein may be offered, sold, or otherwise transferred except
(x) according to an exemption from or in a transaction not subject to the
registration requirements of the Securities Act of 1933 and applicable state
securities laws or (y) according to an effective registration statement under
the Securities Act of 1933

8. Community Property. Each of the Participant and the Participant’s spouse is
individually bound by the terms of this Restricted Stock Award Agreement, and
the interest (if any) of the Participant’s spouse in the Award is subject to the
terms of this Restricted Stock Award Agreement. Nothing in this Restricted Stock
Award Agreement shall create a community property interest if no community
property interest otherwise exists.

9. Entire Agreement. This Restricted Stock Award Agreement and the 2007 Omnibus
Equity Plan supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties concerning the subject matter and
constitute the sole agreement between the parties relating to the subject
matter. All prior negotiations and agreements between the parties concerning the
subject matter of this Restricted Stock Award Agreement are merged in this
Restricted Stock Award Agreement. Each party to this Restricted Stock Award
Agreement acknowledges that no representations, inducements, promises, or
agreements concerning the Restricted Stock have been made by any party or by
anyone acting on behalf of any party that are not contained in this Restricted
Stock Award Agreement or in the 2007 Omnibus Equity Plan, and each acknowledges
that any agreement, statement, or promise concerning the Restricted Stock that
is not contained in this Restricted Stock Award Agreement or the 2007 Omnibus
Equity Plan is not valid, is not binding, and is of no force or effect.

10. Modification. No change or modification of this Restricted Stock Award
Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and is signed by the parties. However, Middlefield
may change or modify this Restricted Stock Award Agreement without the
Participant’s consent or signature if in its sole discretion Middlefield
determines that the change or modification is necessary for purposes of
compliance with or exemption from the requirements of the Internal Revenue Code
of 1986, including but not limited to section 409A of the Internal Revenue Code
of 1986, or any regulations or other Department of Treasury guidance of general
application issued under the Internal Revenue Code of 1986. Middlefield may
amend the 2007 Omnibus Equity Plan to the extent permitted by the 2007 Omnibus
Equity Plan.

11. Headings. The headings in this Restricted Stock Award Agreement are solely
for convenience of reference and shall not affect the interpretation of this
Restricted Stock Award Agreement.

12. Notice. All notices, requests, and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice. If to Middlefield, notice shall be given to
Middlefield Banc Corp., 15985 East High Street, P.O. Box 35, Middlefield, Ohio
44062, Attention: Chairman, Compensation Committee, or to such other address as
Middlefield shall have designated to the Participant in writing. If to the
Participant, notice shall be given to the Participant at the Participant’s
address appearing on the signature page of this Restricted Stock Award
Agreement, or to such other address as the Participant shall have designated to
Middlefield

 

2



--------------------------------------------------------------------------------

13. Taxes. The Participant is hereby advised to consult immediately with his or
her own tax advisor about the tax consequences of this Restricted Stock Award
Agreement, the method and timing for filing an election to include this Award in
income under section 83(b) of the Internal Revenue Code of 1986, and the tax
consequences of that election. By executing this Restricted Stock Award
Agreement, the Participant agrees that if the Participant makes an election to
include the Award in income under section 83(b) of the Internal Revenue Code of
1986, the Participant shall provide Middlefield with written notice of the
election in accordance with the regulations under section 83(b) of the Internal
Revenue Code of 1986.

14. No Registration Rights. The Participant acknowledges and agrees that
Middlefield and its Related Entities are under no obligation to register the
Participant’s offer and sale of the shares awarded under this Restricted Stock
Award Agreement under the Securities Act of 1933 or the securities laws of any
state.

IN WITNESS WHEREOF, Middlefield has caused this Restricted Stock Award Agreement
to be executed by its duly authorized officer as of the date specified in
section 1, and the Participant has duly executed this Restricted Stock Award
Agreement as of the date specified in section 1 and consents to and approves all
of its terms.

 

PARTICIPANT

    

MIDDLEFIELD BANC CORP.

    

an Ohio corporation

 

    

By:

  

 

       

William J. Skidmore

Print Name:

    

Its:

  

Chairman, Compensation Committee

Residence Address:

       

 

3